DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, 11, 14, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akkerman et al., U.S. 10,731,445.
	Akkerman et al. discloses a bottom hole assembly (col. 1, lines 23-39) adapted for connection to coiled tubing (fig 9A, 100; col. 19, lines 15-30, col. 23, lines 59-63) extending from surface into a wellbore, the coiled tubing having a tubing bore (fig 9A, 110), the BHA comprising: an instrumentation sub (950; col. 69, lines 1-14) in electrical communication with the surface (col. 72, lines 48-53) and having a data processor (966), a vertical axial bore in communication with a horizontal tubing bore of the well tubing (fig 1A-C), and an electrical conduit (970; col. 69, lines 34-36) permitting electrical power and signals to pass from a first end of the instrumentation sub to a second end of the instrumentation sub downhole of the first end (col. 69. Line 48 – col. 70, 3); one or more sensors (col. 69, lines 14-37; the measurement configuration) electrically connected to the instrumentation sub; and a mechanical shifting tool (coil tubing shifting or actuation tool 100 as noted above) downhole of the instrumentation sub and adapted for actuating sleeve valves (10, col. 23, line 59 – col. 24, line 5) located along the wellbore; wherein the data processor is adapted to receive data from the one or more sensors and communicate the data to the surface; and wherein the axial bore is sized to permit a fluid flow rate conducive to hydraulic fracturing operations.
	Akkerman et al discloses the sensor is a positional sensor (col. 28, lines 21-35) or pressure sensor (960, 970; col. 69, lines 38-42) in communication with the processor.
	Akkerman et al. discloses a receiver (col. 69, lines 11-14) located uphole of the shifting tool (actuation tool 100 is uphole or downhole of a plurality of sleeve valves being actuated via the sent and received signals of the valves; see also col. 27, lines 30-33) and a transmitter (processor can send and receive signals from the valves; col. 69, lines 11-14) located downhole of the shifting tool, wherein the transmitter is electrically connected to one or more electrical components located downhole of the shifting tool and the receiver is electrically connected to the data processor (966), and wherein the transmitter is adapted to communicate data to the receiver.  
	Akkerman et al. discloses the receiver is a first transceiver (966 receives and transmits which constitutes a transceiver), and the transmitter is a second transceiver (any number of receivers and transmitters of the shifting tool and valves are commensurate with the adjectives).
	Akkerman et al. discloses a check valve (a flapper valve; col. 81, lines 26-43) or a check valve (col. 80, lines 36-49) located in-line with the axial bore and adapted to prevent fluid from flowing uphole therethrough.
	Akkerman et al. discloses a power source (964; col. 69, lines 1-14) and memory module (968) located on the instrumentation sub and electrically connected to the one or more sensors.
	Akkerman et al. discloses the shifting tool (100) is configured to actuate between various operational modes (of the shifted valves) via an axial telescopic movement of a mandrel (the coil tubing of the shifting tool relative to a housing (col. 23, lines 54-58) of the shifting tool.
	Akkerman et al. discloses a disconnect (disengagement of the shifting tool with various valves) located between the instrumentation sub (950) and the shifting tool (100).
	Akkerman et al. discloses the axial bore (the bore of the well tubing appears to be substantially uniform) is substantially uniform.
	Akkerman et al. discloses a drilling tool (col. 2, lines 24-30) adapted to be interchangeable with the shifting tool.
	Akkerman et al. discloses a method for performing fracturing operations in a wellbore having sleeve valves (10), a bottom hole assembly (as noted above) located on a tubing string (100) to a position adjacent a sleeve valve of interest of the sleeve valves; pulling uphole (col 23,  line 59 – col 24, line 5) on the BHA to locate the sleeve valve of interest using a mechanical shifting tool (on actuation tool of 100) of the BHA; acquiring data (via sensors as noted above) regarding one or more parameters of the BHA and wellbore using one or more sensors electrically connected to an instrumentation sub of the BHA; actuating the sleeve valve of interest to an open position with the shifting tool; isolating (isolation packers 5 throughout the assembly) the wellbore below the sleeve valve of interest with a packer of the BHA; and introducing fluid into the wellbore to fracture a zone of interest of the wellbore adjacent the sleeve valve of interest.
	Akkerman et al. discloses the acquired data as the shifting tool travels is a first pressure measurement uphole of the shifting tool and a second pressure measurement downhole of the shifting tool (col. 69, lines 32-37).
	Akkerman et al. discloses acquiring the second pressure measurement using a pressure sensor downhole of the shifting tool, receiving the second pressure measurement at a transmitter downhole of the shifting tool, and wirelessly sending the second pressure measurement to a receiver uphole of the shifting tool (the processor sends and receives the signals).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akkerman et al. in view of Daussin, U.S. 9,038,725.
	Akkerman et al. discloses an adequate flow rate for fracturing but does not disclose the fluid flow rate is about 1 m3/min or greater.
	Daussin teaches that it is well known to select the flow rate of fracturing fluid in the claimed range (col. 8, lines 11-16) based on the servicing operations.
	It would have been one having ordinary skill in the art at the time of the invention to make use of the claimed flow rate of fracturing fluids to achieve predictable results based on the particular formation.
Allowable Subject Matter
Claims 12, 13, 17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
20 May 2020
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676